                                   Case 19-12225-SMG                  Doc       Filed 04/12/19            Page 1 of 4

Fill in this information to identify the case:

Debtor 1 Edward Joseph Babik, Jr.

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the: SOUTHERN                   District of FLORIDA
                                                                             (State)

Case number 19-12225-RBR



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               Quicken Loans Inc.                                 Court claim no. (if known)          5

Last four digits of any number you                 XXXXXX9543
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                      Dates incurred                                 Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                                                            (3)    $          0.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                   3/19/2019,                              (5)    $        500.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $          0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $          0.00
11. Other. Specify:          Plan Review;                                                2/27/2019,                              (11)   $        150.00
12. Other. Specify:                                                                                                              (12)   $
13. Other. Specify:                                                                                                              (13)   $
14. Other. Specify:                                                                                                              (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
                                      Case 19-12225-SMG                     Doc           Filed 04/12/19              Page 2 of 4
Debtor 1        Edward Joseph Babik, Jr.                                                Case number (if known)       19-12225-RBR
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Melbalynn Fisher                                                                         Date       4/12/2019
                 Signature

Print:           Melbalynn                                                   Fisher                          Title      Bankruptcy Attorney
                 First Name                   Middle Name                    Last Name

Company          McCalla Raymer Leibert Pierce, LLC, attorney for Quicken Loans Inc.

Address          110 S.E. 6th Street, Suite 2400
                 Number           Street
                 Ft. Lauderdale                       FL                       33301
                 City                                 State                    ZIP Code

Contact phone           954-526-5846                                                Email       melbalynn.fisher@mccalla.com


***If the Debtor and Lender are currently participating in the Mortgage Modification Mediation Program, this Notice of Postpetition Mortgage Fees, Expenses, and Changes is
for notice purposes only and will be abated pending the outcome of the mediation. If the Debtor does not modify the mortgage, the notices will be effective pursuant to the
Notice of Postpetition Mortgage fees, Expenses, and Charges




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                                             page 2
                      Case
B 10 (Supplement 2) (12/11)      19-12225-SMG                  DocCase:Filed 04/12/19                 Page 3 of 4             Page 3


                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                                                   )
                                                                         )      Case No. 19-12225-RBR
Edward Joseph Babik, Jr.                                                 )      Chapter 13
                                                                         )
                                                                         )      JUDGE: RAYMOND B. RAY


                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM

 Bankruptcy/Proof of Claim Fees:                                                                                            $500.00
                                                     Preparation and Filing of Proof of
                   03/19/2019                                                                                      $500.00
                                                     Claim

 Other:                                                                                                                     $150.00
                                                     Review and Analysis of Schedules,
                   02/27/2019                                                                                      $150.00
                                                     Plan, Docket, Loan Docs

 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                            $650.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
                      Case
B 10 (Supplement 2) (12/11)   19-12225-SMG   DocCase:Filed 04/12/19    Page 4 of 4            Page 4




                                                       Bankruptcy Case No.: 19-12225-RBR
 In Re:                                                Chapter:             13
          Edward Joseph Babik, Jr.                     Judge:               Raymond B. Ray

                                     CERTIFICATE OF SERVICE

       I, Melbalynn Fisher, of McCalla Raymer Leibert Pierce, LLC, 110 S.E. 6th Street, Suite
2400, Ft. Lauderdale, FL 33301, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Edward Joseph Babik, Jr.
5940 Northeast 15 Ter.
Fort Lauderdale, FL 33334

Michael H. Johnson                              (served via ECF Notification)
3601 West Commercial Boulevard #31
Ft. Lauderdale, FL 33309

Robin R Weiner, Trustee                         (served via ECF Notification)
POB 559007
Fort Lauderdale, FL 33355

Office of the US Trustee                        (served via ECF Notification)
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:         4/12/2019        By:    /s/Melbalynn Fisher
                       (date)                Melbalynn Fisher
                                             Florida BAR No. 107698
                                             Attorney for Quicken Loans Inc.
